DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 10-14 are objected to because of the following informalities:  each of the above claims have been amended to recite, in part, “IEEE802.11”. The office suggests amending the claim to recite, “IEEE 802.11”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,083,045. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims of the Instant Application
Claims of Patent 11,083,045
Claim 1: A communication device that is capable of performing wireless communication, comprising:
one or more processors; and
one or more memories including instructions that, when executed by the one or more processors, cause the communication apparatus to:
transmit or receive a radio frame complying with IEEE 802.11 standard series, the radio frame including a preamble and a data field of a physical layer (PHY), 
wherein the preamble includes a Legacy Training Field, a Legacy Signal Field, a non-Legacy Training field, and non-legacy Signal Field, and
wherein the non-legacy signal field includes a sub-field in which information is set, the information indicating whether NoMA (Non-Orthogonal Multiple Access) is used in transmission of data included in the data field is set.
Claim 1: A communication device comprising a communication unit configured to transmit or receive a radio frame including a preamble and a data field of a physical layer (PHY), wherein the preamble includes an L-STF (Legacy Short Training Field), an L-LTF (Legacy Long Training Field), an L-SIG (Legacy Signal Field), an EHT-SIG (Extremely High Throughput Signal Field), an EHT-STF (EHT Short Training Field), and an EHT-LTF (EHT Long Training Field), and the EHT-SIG includes a subfield in which information is set on whether NOMA (Non-Orthogonal Multiple Access) is used in transmission of data included in the data field.


As can be seen from the above table, the claims of ‘045 Patent and the claims of the instant application are substantially similar and the claims of the ‘045 Patent and claims of the instant application read on, and are obvious variants of one another. If the claims of the instant application were allowed it would unjustifiably time-wise extend the Patent rights for the ‘045 Patent. Thus, the claims are rejected.
Furthermore, claims 10-14, while of a different scope than claim 1 recite similar limitations and are rejected for similar reasons as those described above.
Claims 2-9 are also rejected for their dependency on claim, and also for being substantially similar to the dependent claims of the ‘045 Patent. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Robert Safavi et al. (US 2017/0346598 A1) “Apparatus and Method of Signalling of Non-Orthogonal Transmissions”
Stirling-Gallacher et al. (US 2016/0353424 A1) “System and Method for Multi-Level Beamformed Non-Orthogonal Multiple Access Communications”
Chun et al. (US 2017/0170937 A1) “Method for Multi-User Uplink Data Transmission in Wireless Communication System and Device Therefor”
Yoon et al. (US 2016/0014722 A1) “Method and Apparatus for Beamforming in Wireless Device”
Zhu et al. (US 2016/0204969 A1) “System and Method for Using Semi-Orthogonal Multiple Access in Wireless Local Area Networks”
Jo et al. (US 2016/0277087 A1) “Beam Training Method and Device in Communications System”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571)272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411